DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In page 16, line 11, “aces” should read “access”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Offenberg et al. (U.S. 20150127930A1), hereinafter Offenberg in view of Kumar (U.S. 20190363894A1) and Hershman et al. (U.S. 20190236281A1), hereinafter Hershman. 
Regarding claim 1, Offenberg teaches an apparatus comprising: a data storage device (Offenberg: Abstract, [0001] provides for an apparatus comprising a data storage device) 
having a boot module and a secure boot assembly, the secure boot assembly comprising a security module connected to the boot module to authenticate a trustworthiness of the data storage device (Offenberg: [0025] [0037] provide for the security control block 114, which can be represented by the secure boot assembly and a boot random access memory 112, which can be represented by the boot module. The security control block and boot module are connected to 
Offenberg does not teach the limitation of the data storage device to be disconnected from any remote host, instead requires the storage device to be connected to the remote server. However, Kumar teaches this limitation (Kumar: [0024][0025][0047][0048] Fig. 2A provide for the secure boot module, a Unified Extensible Firmware Interface (UEFI) or firmware module, a trusted boot module etc. for a system to create and manage secure boot keys through a centralized policy so as to prevent infections without connecting to any server.)
Offenberg and Kumar are both considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Kumar and provide an apparatus comprising a data storage device having the boot module and the secure boot assembly to perform the authentication for trustworthiness of the data storage device while the data storage device is disconnected from any remote host. Doing so would aid in having a secure boot up of the storage device to prevent infections before connecting to an outside server.
Offenberg and Kumar do not recite the boot module and the secure boot assembly to be connected to the front end bus. However, Hershman teaches this limitation regarding the security module (Hershman: [0004] provides for the security device which can be represented by the secure boot assembly to be connected to the front end bus.)
Offenberg, Kumar and Hershman are all considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective 
Regarding claim 2, Offenberg teaches the claim of 1, wherein the secure boot assembly comprises a printed circuit board (Offenberg: [0025] provides a system on chip which can be represented by the printed circuit board.)
Regarding claim 4, Offenberg teaches the apparatus of claim 2, wherein the security module comprises hardware resident on the printed circuit board (Offenberg: [0025] provides the security module residing as hardware on the system on chip).  
Regarding claim 5, Offenberg teaches the apparatus of claim 1, wherein a security circuit of the boot module conducts at least one test to verify the operation and trustworthiness of the data storage device (Offenberg: [0013] provides for the boot sequence by the boot module that may include various steps such as the testing of registers and other components to verify the operation and trustworthiness of the data storage device.)
Regarding claim 6, Offenberg and Hershman do not teach about identifying an attempted third-party attack. Kumar teaches this limitation (Kumar: [0025] [0032] provides for the trusted boot module to detect an attack).
Offenberg, Hershman and Kumar are all considered to be analogous to the claimed invention because they are in the same field of ensuring security to computing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective 
Regarding claim 7, Offenberg and Hershman do not teach about boot module altering security information in response to the identified attack. Kumar teaches this limitation (Kumar: [0025] provides for the boot module to take steps to block identified attacks).
Offenberg, Hershman and Kumar are all considered to be analogous to the claimed invention because they are in the same field of ensuring security to computing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg and Hershman to incorporate the teachings of Kumar and provide a boot module to identify an attack and taking steps in response to the identified attack. Doing so would aid in having the device to be protected during the boot process from malicious third party attacks.
Regarding claim 8, Offenberg teaches a method comprising: connecting a data storage device to a secure boot assembly, the data storage device having a boot module, the secure boot assembly comprising a security module connected to the boot module; verifying a trustworthiness of the data storage device with the boot module (Offenberg: [0025] [0037] provide for the security control block 114, which can be represented by the secure boot assembly and a boot random access memory 112, which can be represented by the boot module. [0013] provides for the boot sequence by the boot module that may include various steps such as the testing of registers and other components to verify the operation and trustworthiness of the data storage device.)  

Offenberg and Kumar are both considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Kumar and provide a method comprising a data storage device having the boot module and the secure boot assembly to perform the authentication for trustworthiness of the data storage device while the data storage device is disconnected from any remote host. Doing so would aid in having a secure boot up of the storage device to prevent infections before connecting to an outside server.
Offenberg does not teach explicitly about authenticating security information provided to the boot module with the security module without the secure boot assembly connected to any network. However, Kumar teaches this limitation (Kumar: [0026] [0028] provide for the firmware module authenticating security information provided to the boot module without the secure boot system connected to any network.); 
Offenberg and Kumar are both considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Kumar and 
Offenberg further teaches loading the security information in the data storage device to initialize and make available secure data access capabilities of the data storage device (Offenberg: [0017][0018] provide for the data storage device to initialize after the authentication).
Offenberg and Kumar do not teach the boot module and the secure boot assembly to be connected to the front end bus. However, Hershman teaches this limitation regarding the security module (Hershman: [0004] provides for the security device which can be represented by the secure boot assembly to be connected to the front end bus.)
Offenberg, Kumar and Hershman are both considered to be analogous to the claimed invention because they are in the same field of authenticating device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg/Kumar to incorporate the teachings of Hershman and provide an apparatus comprising a data storage device having the boot module and the secure boot assembly connected to a front bus. Doing so would aid in having an on-site engagement of the boot assembly with a front end bus of the data storage device to ensure the integrity of the security and firmware data provided to the boot module by the secure boot assembly.
Regarding claim 9, Offenberg teaches the method of claim 8, wherein the trustworthiness of the data storage device is verified by the boot module in conjunction with a security module of the secure boot assembly (Offenberg: [0025] [0037] provide for the security control block 114, 
Regarding claim 10, Offenberg teaches the method of claim 9, wherein the security module provides the boot module with security credentials to allow software and hardware initialization (Offenberg: [0025] [0037] provide for the security module to provide the boot module with security credentials (key, id etc.) to allow initialization).
Regarding claim 11, Hershman further teaches the method of claim 8, wherein the secure boot assembly is physically connected to the front end bus prior to initialization of the data storage device (Hershman: [0004] provides for the security device which can be represented by the secure boot assembly to be connected to the front end bus.)
Regarding claim 12, Offenberg teaches the method of claim 8, wherein one or more verification functions are executed by an authentication module of the secure boot assembly to ensure security information of the secure boot assembly is authentic and trustworthy (Offenberg: [0025][0033] provide for the verification functions to be executed by the authentication module to ensure the authenticity of the security information).
Regarding claim 13, Offenberg teaches the method of claim 12, wherein the one or more verification functions comprise a source and a destination for existing security information (Offenberg: [0025][0033] provide for the verification functions to be executed by the authentication module (source) to ensure the authenticity of the security information to be used at the storage device (destination)).

Regarding claim 15, Hershman teaches the method of claim 12, wherein the authentication module alters security information in response to the security information becoming stale (Hershman: [0095] provide the security device to replace the initial boot code with the self-contained authenticated boot code).
Offenberg and Hershman are both considered to be analogous to the claimed invention because they are in the same field of authenticating device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Hershman and provide an apparatus comprising a data storage device having the authentication module to alter security information in response to the security information becoming stale. Doing so would aid in having an on-site engagement of the boot assembly with updated security information to ensure the integrity of the security and firmware data provided to the storage device.
Regarding claim 16, Offenberg teaches a method comprising: initializing a data storage device with an unoccupied front end bus; execute an initial boot sequence with a boot module of the data storage device, the initial boot sequence providing less than all of the data storage capabilities possible with the data storage device in response to the unoccupied front end bus (Offenberg: [0025] provides for the boot module to perform some tasks without the secure boot assembly); 

Offenberg does not teach the limitation of the data storage device to be disconnected from any network, instead requires the storage device to be connected to the remote server. However, Kumar teaches this limitation (Kumar: [0024][0025][0047][0048] Fig. 2A provide for the secure boot module, a Unified Extensible Firmware Interface (UEFI) or firmware module, a trusted boot module etc. for a system to create and manage secure boot keys through a centralized policy so as to prevent infections without connecting to any server.)
Offenberg and Kumar are both considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Kumar and provide a method comprising a data storage device having the boot module and the secure boot assembly to perform the authentication for trustworthiness of the data storage device while the data storage device is disconnected from any remote host. Doing so would aid in having a secure boot up of the storage device to prevent infections before connecting to an outside server.
Offenberg does not teach explicitly about authenticating security information provided to the boot module with the security module without the secure boot assembly connected to any 
Offenberg and Kumar are both considered to be analogous to the claimed invention because they are in the same field of authenticating a device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg to incorporate the teachings of Kumar and provide a method to authenticate security information provided to the boot module with the firmware security module. Doing so would aid in having a secure boot up with the authenticated security information thus increasing the protection of the device.
Offenberg further teaches loading the security information in the data storage device to initialize and make available secure data access capabilities of the data storage device (Offenberg: [0017][0018] provide for the data storage device to initialize after the authentication).
Offenberg and Kumar do not teach the boot module and the secure boot assembly to be connected to the front end bus. However, Hershman teaches this limitation regarding the security module (Hershman: [0004] provides for the security device which can be represented by the secure boot assembly to be connected to the front end bus.)
Offenberg, Kumar and Hershman are both considered to be analogous to the claimed invention because they are in the same field of authenticating device using secure boot. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg/Kumar to incorporate the teachings of Hershman and provide an apparatus comprising a data storage device having the 
Regarding claim 17, Hershman teaches the method of claim 16, wherein the secure boot assembly is removed from the front end bus after the security information is loaded (Hershman: [0046] [0047] provide for the external secure boot assembly which can be removed after the security information is loaded).  
Regarding claim 18, Hershman teaches the method of claim 17, wherein the data storage device retains secure data access capabilities after the secure boot assembly is removed (Hershman: [0046][0047] provide for the memory device to retain the secure data access capabilities after the secure boot is finished, for example when the secure boot assembly is removed).  
Regarding claim 19, Offenberg further teaches the method of claim 16, wherein the boot module completes a boot sequence for non-sensitive portions of the data storage device prior to the secure boot assembly being connected to the front end bus (Offenberg: [0013] provide for the boot sequence for non-sensitive portions of the data storage device by the boot module prior to the secure boot assembly functions).  
Regarding claim 20, Offenberg further teaches the method of claim 19, wherein the non-sensitive portions of the data storage device comprises non-administrative information and data (Offenberg: [0013] provide for non-sensitive portions of the data storage device comprising non-administrative information and data for example, testing of registers and other components, the loading of parameters and other control information etc.).  
3 is rejected under 35 U.S.C. 103 as being unpatentable over Offenberg (U.S. 20150127930), Kumar (U.S. 20190363894A1), and Hershman (U.S. 20190236281A1), in view of Joshi et al. (U.S. 20140359302A1), hereinafter Joshi.
Regarding claim 3, Offenberg, Kumar and Hershman do not teach the front end bus positioned external to a housing of the data storage device.  Joshi teaches this limitation, wherein the front end bus is positioned external to a housing of the data storage device (Joshi: [0020] provides for an adapter card that controls a boot device can contain firmware that can be connected to the front end bus.)
 Offenberg, Kumar, Hershman and Joshi are all considered to be analogous to the claimed invention because they are in the same field of information handling system for storage device. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Offenberg, Kumar and Hershman to incorporate the teachings of Joshi and provide an apparatus comprising a data storage device having the boot module and the secure boot assembly connected to a front bus wherein the front end bus is positioned external to the data storage device. Doing so would aid in having a separate secure boot assembly to ensure the integrity of the security and firmware data provided to the boot module by the secure boot assembly.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wilden et al. (U.S. 20170364683A1) teaches about a method for secure booting for computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMIN JAHIR/
Examiner, Art Unit 2432          

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494